18 N.Y.3d 853 (2011)
962 N.E.2d 265
938 N.Y.S.2d 843
2011 NY Slip Op 93101
In the Matter of the Foreclosure of Tax Liens by COUNTY OF SCHUYLER.
COUNTY OF SCHUYLER, Respondent;
EDWARD SOLOMON JR., Respondent, and
SOLOMON FINANCIAL CENTER, INC., Appellant.
MARGARET E. STARBUCK, as County Treasurer of the County of Schuyler, et al., Respondents.
Motion No: 2011-1159
Court of Appeals of New York.
Submitted November 7, 2011.
Decided December 20, 2011.
Motion for reargument of motion for leave to appeal denied [see 17 NY3d 850 (2011)].